Sognier, Judge,
dissenting.
The majority has construed OCGA § 15-10-42 to prohibit the application of the principles of the Civil Practice Act in magistrate court proceedings. Recognizing that because some procedure, other than the limited matters set forth in OCGA § 15-10-1 et seq., must be used to guide magistrate court proceedings, the majority has also decided that the “general rights” in common law practice pre-existing the CPA are now to be applied in magistrate courts. Because the majority misconstrues OCGA § 15-10-42 and because that mistaken construction leads to the ill-considered application of common law practice to magistrate court proceedings, I dissent.
Both OCGA § 15-10-42 and OCGA § 9-11-1 address the same subject matter, the effect of the CPA on courts of this state, and therefore must be read in pari materia. Butterworth v. Butterworth, 227 Ga. 301, 303-304 (180 SE2d 549) (1971). OCGA § 9-11-1 provides that the CPA “governs” procedure in courts of record but only “applies” to courts which are not courts of record “to the extent that no other rule governing a particular practice or procedure of such courts is prescribed by general or local law.” OCGA § 15-10-40 provides that Article 3 of Chapter 10 “governs” civil proceedings in magistrate courts, but that article contains only a bare sketch of procedural matters applicable to magistrate courts. See also the Uniform Rules for the Magistrate Courts. OCGA § 15-10-42 states that proceedings in magistrate courts “shall not be subject to” the CPA but fails to set *146forth what procedure will be applicable.
The only reasonable principle of procedure to be applied to magistrate court proceedings is the procedure applicable to, though not necessarily governing, every other court in this State, the CPA. When OCGA § 9-11-1 is harmonized with Chapter 10 of Title 15, it is clear that the legislative intendment was that magistrate courts would not be bound by the strict technical requirements of the CPA, but that the principles of the CPA would be applied in those areas not specifically addressed by the provisions in OCGA § 15-10-1 et seq.
A statute should not be construed to lead to an absurd result. See Ga. Turkey Farms v. Hardigree, 187 Ga. App. 200, 203 (369 SE2d 803) (1988). The majority’s interpretation of OCGA § 15-10-42 as excluding the application of the CPA not only needlessly conflicts with OCGA § 9-11-1, it leads to an absurd result by replacing the modern principles of the CPA with the complex, uncodified, and antiquated procedures of common law practice and injecting this practice into magistrate courts, the one court where simple and non-technical procedure is essential. The majority deprives litigants in magistrate courts of all the advantages unique to the CPA and allows them only those “general rights” which pre-existed the passage of the CPA. Although members of this Court may well remember the dramatic changes the CPA introduced into this State’s courts, I must point out that because the CPA has been the law in this State for 23 years, there are many magistrate judges and attorneys who do not remember what “general rights” existed prior to the CPA. Magistrate courts are left bereft of guidance as to what procedural matters now considered “standard” are actually “unique” to the CPA and are thus rendered inapplicable in magistrate court proceedings by the majority’s opinion. Even if demurrers and nonsuits do not once again become typical procedural vehicles in magistrate courts, because common law pleading was far from being common sense pleading, parties will have no way to recognize that while they have a “general right” to amend, they have no such right to relate that amendment back to the filing of the pleadings because the procedural principle in OCGA § 9-11-15 (c) was not recognized prior to 1966.
To construe OCGA § 15-10-42 as excluding from magistrate courts the general principles of pleading applicable in every other court in this State and then to fill the void made by this exclusion with procedures discernable only to those who can remember pleading in this State before 1966 and virtually inaccessible to those who do not, defeats the purpose of magistrate courts, which is to provide a simple non-technical forum for lay persons seeking to resolve their differences. Because the majority refuses to construe OCGA § 15-10-42 in pari materia with the one statute which clarifies its meaning, and, by refusing to so construe OCGA § 15-10-42, plunges magistrate *147courts “backward into the labyrinth of common law pleading, from which we have so recently escaped [.] [cit.]” Gorrell v. Fowler, 248 Ga. 801 (1) (286 SE2d 13) (1982), I dissent.
Decided March 17, 1989
Rehearing denied March 29, 1989
Lawson & Davis, Lela L. Smith, for appellant.
William R. L. Watson, for appellee.